 

Exhibit 10.10

 

JAMBA, INC.

INDUCEMENT AWARD

RESTRICTED STOCK UNIT AGREEMENT

(NON-PLAN AWARD)

 

Jamba, Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Unit
Agreement (the “Agreement”) is attached an Award consisting of Restricted Stock
Units (the “Units”) and a corresponding Dividend Equivalent Right subject to the
terms and conditions set forth in the Grant Notice and this Agreement. This
Award has not been granted pursuant to the Jamba, Inc. 2013 Equity Incentive
Plan of the Company in reliance on NASDAQ Marketplace Rule 5635(c)(4). By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice
and this Agreement and a prospectus for this Award prepared in connection with
the registration with the Securities and Exchange Commission of the shares of
Stock issuable pursuant to the Award (the “Prospectus”), (b) accepts the Award
subject to all of the terms and conditions of the Grant Notice and this
Agreement and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice and this Agreement.

 

1.    Definitions and Construction.

 

1.1     Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice:

 

(a)    “Affiliate” means (i) a parent entity, other than a Parent Corporation,
that directly, or indirectly through one or more intermediary entities, controls
the Company or (ii) a subsidiary entity, other than a Subsidiary Corporation,
that is controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned such terms for
the purposes of registration of securities on Form S-8 under the Securities Act.

 

(b)    “Board” means the Board of Directors of the Company.

 

(c)    “Cause” means, unless such term or an equivalent term is otherwise
defined by another written agreement between the Participant and a Participating
Company applicable to the Award, any of the following: (i) the Participant’s
theft, dishonesty, willful misconduct, breach of fiduciary duty for personal
profit, or falsification of any Participating Company documents or records;
(ii) the Participant’s material failure to abide by a Participating Company’s
code of conduct or other policies (including, without limitation, policies
relating to confidentiality and reasonable workplace conduct); (iii) the
Participant’s unauthorized use, misappropriation, destruction or diversion of
any tangible or intangible asset or corporate opportunity of a Participating
Company (including, without limitation, the Participant’s improper use or
disclosure of a Participating Company’s confidential or proprietary
information); (iv) any intentional act by the Participant which has a material
detrimental effect on a Participating Company’s reputation or business; (v) the
Participant’s repeated failure or inability to perform any reasonable assigned
duties after written notice from a Participating Company of, and a reasonable
opportunity to cure, such failure or inability; (vi) any material breach by the
Participant of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Participant and a
Participating Company, which breach is not cured pursuant to the terms of such
agreement; or (vii) the Participant’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Participant’s ability
to perform his or her duties with a Participating Company.

 

 

 

  

(d)     “Change in Control” means the occurrence of any one or a combination of
the following:

 

(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total Fair Market
Value or total combined voting power of the Company’s then-outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (A) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than fifty percent (50%) of such voting power, (B) any acquisition directly
from the Company, including, without limitation, pursuant to or in connection
with a public offering of securities, (C) any acquisition by the Company,
(D) any acquisition by a trustee or other fiduciary under an employee benefit
plan of a Participating Company or (E) any acquisition by an entity owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the voting securities of the Company; or

 

(ii)       an Ownership Change Event or series of related Ownership Change
Events (collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 1.1(r), the entity to which the assets of the
Company were transferred (the “Transferee”), as the case may be; or

 

(iii)      approval by the stockholders of a plan of complete liquidation or
dissolution of the Company.

 

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple acquisitions of the voting securities of the Company
and/or multiple Ownership Change Events are related and to be treated in the
aggregate as a single Change in Control, and its determination shall be final,
binding and conclusive.

 

(e)     “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations or administrative guidelines promulgated thereunder.

 

 

 

 

 

(f)    “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer this Award and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer this Award, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

 

(g)     “Company” means Jamba, Inc., a Delaware corporation, or any successor
corporation thereto.

 

(h)     “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person in reliance on registration
on Form S-8 under the Securities Act.

 

(i)    “Director” means a member of the Board.

 

(j)    “Dividend Equivalent Right” means the right of the Participant, granted
at the discretion of the Committee, to receive a credit for the account of such
Participant in an amount equal to the cash dividends paid on one share of Stock
for each share of Stock represented by the Award.

 

(k)     “Disability” means the permanent and total disability of the
Participant, within the meaning of Section 22(e)(3) of the Code.

 

(l)    “Employee” means an employee (including an Officer or a member of the
Board who is also treated as an employee) in the records of a Participating
Company; provided, however, that neither service as a member of the Board nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Agreement. The Company shall determine in good faith and in the
exercise of its discretion, whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
rights, as of the time of the Company’s determination of whether or not the
individual is an Employee, all such determinations by the Company shall be
final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.

 

(m)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n)     “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

 

 

 

 

(i)    Except as otherwise determined by the Committee, if, on such date, the
Stock is listed or quoted on a national or regional securities exchange or
quotation system, the Fair Market Value of a share of Stock shall be the closing
price of a share of Stock as quoted on the national or regional securities
exchange or quotation system constituting the primary market for the Stock, as
reported in The Wall Street Journal or such other source as the Company deems
reliable. If the relevant date does not fall on a day on which the Stock has
traded on such securities exchange or quotation system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded or quoted prior to the relevant date, or such other appropriate
day as shall be determined by the Committee, in its discretion.

 

(ii)       Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value of a share of Stock on the basis of the opening,
closing, or average of the high and low sale prices of a share of Stock on such
date or the preceding trading day, the actual sale price of a share of Stock
received by the Participant, any other reasonable basis using actual
transactions in the Stock as reported on a national or regional securities
exchange or quotation system, or on any other basis consistent with the
requirements of Section 409A of the Code (“Section 409A”). The Committee may
vary its method of determination of the Fair Market Value as provided in this
Section for different purposes to the extent consistent with the requirements of
Section 409A.

 

(o)     If, on such date, the Stock is not listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse, and in a manner consistent with the requirements of Section 409A.

 

(p)     “Insider” means an Officer, Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

 

(q)     “Officer” means any person designated by the Board as an officer of the
Company.

 

(r)    “Ownership Change Event” means the occurrence of any of the following
with respect to the Company: (i) the direct or indirect sale or exchange in a
single or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

 

(s)     “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.

 

(t)    “Participant” means Marie Perry.

 

(u)     “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

 

(v)     “Participating Company Group” means, at any point in time, the Company
and all other entities collectively which are then Participating Companies.

 

 

 

  

(w)     “Restricted Stock Unit” means a right to receive, on a future date or
event, a share of Stock or cash in lieu thereof, as determined by the Committee.

 

(x)    “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.

 

(y)     “Securities Act” means the Securities Act of 1933, as amended.

 

(z)    “Service” means the Participant’s employment or service with the
Participating Company Group, whether as an Employee, a Director or a Consultant.
Unless otherwise provided by the Committee, the Participant’s Service shall not
be deemed to have terminated merely because of a change in the capacity in which
the Participant renders such Service or a change in the Participating Company
for which the Participant renders such Service, provided that there is no
interruption or termination of the Participant’s Service. Furthermore, the
Participant’s Service shall not be deemed to have been interrupted or terminated
if the Participant takes any military leave, sick leave, or other bona fide
leave of absence approved by the Company. However, unless otherwise provided by
the Committee, if any such leave taken by the Participant exceeds ninety (90)
days, then on the ninety-first (91st) day following the commencement of such
leave the Participant’s Service shall be deemed to have terminated, unless the
Participant’s right to return to Service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, an unpaid leave of absence shall not be treated as Service for
purposes of determining vesting under this Award. The Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the business entity for which the Participant performs Service ceasing
to be a Participating Company. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination.

 

(aa)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 9 hereof.

 

(bb)   “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(cc)    “Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.

 

(dd)   “Vesting Conditions” mean those conditions of which the Award or shares
subject to the Award remain subject to forfeiture or a repurchase option in
favor of the Company exercisable for the Participant’s monetary purchase price,
if any, for such shares upon the Participant’s termination of Service.

 

1.2     Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

 

 

  

2.    Administration.

 

2.1     Administration by the Committee. This Agreement shall be administered by
the Committee. All questions of interpretation concerning the Grant Notice and
this Agreement shall be determined by the Committee or its designee. All such
determinations shall be final and binding upon all persons having an interest in
the Award.

 

2.2     Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent or actual authority with respect to such
matter, right, obligation, or election.

 

2.3     Administration with Respect to Insiders. At any time that any class of
equity security of the Company is registered pursuant to Section 12 of the
Exchange Act, this Agreement shall be administered in compliance with the
requirements, if any, of Rule 16b-3 if Participant is an Insider.

 

2.4     Powers of the Committee. In addition to any other powers set forth
herein, subject to the terms hereof, the Committee shall have the full and final
power and authority, in its discretion:

 

(a)    to determine the Fair Market Value of shares of Stock or other property;

 

(b)    to determine the terms, conditions and restrictions applicable to the
Award and any shares of Stock acquired pursuant thereto;

 

(c)    to determine whether the Award will be settled in shares of Stock, cash,
other property or in any combination thereof;

 

(d)    to amend, modify, or cancel the Award or to waive any restrictions or
conditions applicable to the Award or any shares acquired pursuant thereto;

 

(e)    to accelerate, continue, extend or defer the vesting of the Award or any
shares acquired pursuant thereto, including with respect to the period following
the Participant’s termination of Service;

 

(f)     to prescribe, amend or rescind rules, guidelines and policies relating
to the Award, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions; and

 

(g)    to correct any defect, supply any omission or reconcile any inconsistency
in the Award and to make all other determinations and take such other actions
with respect to the Award as the Committee may deem advisable to the extent not
inconsistent with the provisions of this Agreement or applicable law.

 

 

 

 

2.5     Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, to the extent permitted by
applicable law, members of the Board or the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Board, the Committee or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Award, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.

 

3.    The Award.

 

3.1     Grant of Units. On the Grant Date, the Participant shall acquire,
subject to the provisions of this Agreement, the Number of Restricted Stock
Units set forth in the Grant Notice, subject to adjustment as provided in
Section 3.3 below and Section 9 hereof. Each Unit represents a right to receive
on a date determined in accordance with the Grant Notice and this Agreement one
(1) share of Stock for each Vested Unit.

 

3.2     No Monetary Payment Required. The Participant is not required to make
any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Units or shares of Stock issued upon settlement of
the Units, the consideration for which shall be past services actually rendered
and/or future services to be rendered to a Participating Company for its
benefit. Notwithstanding the foregoing, if required by applicable state
corporate law, the Participant shall furnish consideration in the form of cash
or past services rendered having a value not less than the par value of the
shares of Stock issued upon settlement of the Units.

 

3.3     Dividend Equivalent Units. In addition to the award of Units, this Award
also provides for the award of Dividend Equivalent Rights as set forth below. On
the date that the Company pays a cash dividend to holders of Stock generally,
the Participant shall be credited with a number of additional whole “Dividend
Equivalent Units” determined by dividing (a) the product of (i) the dollar
amount of the cash dividend paid per share of Stock on such date and (ii) the
sum of the Total Number of Units and the number of Dividend Equivalent Units
previously credited to the Participant pursuant to the Award and which have not
been settled or forfeited pursuant to the Company Reacquisition Right (as
defined in Section 5 below) as of such date, by (b) the Fair Market Value per
share of Stock on such date. Any resulting fractional Dividend Equivalent Unit
shall be rounded down to the nearest whole number. Such additional Dividend
Equivalent Units shall be subject to the same terms and conditions and shall be
settled or forfeited in the same manner and at the same time as the Restricted
Stock Units originally subject to the Award with respect to which they have been
credited.

 

 

 

  

4.    Vesting of Units.

 

The Units shall vest and become Vested Units as provided in the Grant Notice.
Dividend Equivalent Units shall become Vested Units at the same time as the
Restricted Stock Units originally subject to the Award with respect to which
they have been credited.

 

5.    Company Reacquisition Right.

 

5.1     Grant of Company Reacquisition Right. Except to the extent otherwise
provided in an employment agreement between a Participating Company and the
Participant, in the event that the Participant’s Service terminates for any
reason or no reason, with or without Cause, the Participant shall forfeit and
the Company shall automatically reacquire all Units which are not, as of the
time of such termination, Vested Units (“Unvested Units”), and the Participant
shall not be entitled to any payment therefor (the “Company Reacquisition
Right”).

 

5.2     Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9 hereof, any and all new, substituted or
additional securities or other property (other than regular, periodic cash
dividends paid on Stock pursuant to the Company’s dividend policy, which shall
be treated in accordance with Section 3.3) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Units shall be immediately
subject to the Company Reacquisition Right and included in the terms “Units” and
“Unvested Units” for all purposes of the Company Reacquisition Right with the
same force and effect as the Unvested Units immediately prior to the Ownership
Change Event, dividend, distribution or adjustment, as the case may be. For
purposes of determining the number of Vested Units following an Ownership Change
Event, dividend, distribution or adjustment, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after any such event.

 

6.    Settlement of the Award.

 

6.1     Issuance of Shares of Stock. Subject to the provisions of Section 6.3
below, the Company shall issue to the Participant on the Settlement Date with
respect to each Vested Unit to be settled on such date one (1) share of Stock.
Shares of Stock issued in settlement of Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or any Trading Compliance Policy.

 

6.2     Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with the broker designated by the Company
with which the Participant has an account, any or all shares of Stock acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares of Stock as to which the
Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

 

 

 

 

6.3     Postponement of Settlement Date. Notwithstanding the provisions set
forth in Section 6.1, in the event that a Settlement Date with respect to a
Vesting Date would occur on a date on which a sale by the Participant of the
shares of Stock to be issued in settlement of the Units on such Settlement Date
would violate the Trading Compliance Policy, such Settlement Date shall be
postponed until the first to occur of (a) the next business day on which a sale
by the Participant of such shares of Stock would not violate the Trading
Compliance Policy; and (b) March 15th of the calendar year following the
calendar year in which the Vesting Date occurred.

 

6.4     Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares of Stock would constitute a violation
of any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the shares of Stock may then be listed. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such shares of Stock as to which such requisite
authority shall not have been obtained. As a condition to the settlement of the
Award, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.

 

6.5     Fractional Shares. The Company shall not be required to issue fractional
shares of Stock upon the settlement of the Award. Any fractional share of Stock
resulting from a settlement of the Award shall be rounded down to the nearest
whole number.

 

7.    Tax Withholding.

 

7.1     In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof. The Company shall have no obligation
to deliver shares of Stock until such tax withholding obligations have been
satisfied by the Participant.

 

7.2     Assignment of Sale Proceeds; Payment of Tax Withholding by Check.
Subject to compliance with applicable law and any Trading Compliance Policy, the
Company may permit the Participant to satisfy the tax withholding obligations in
accordance with procedures established by the Company providing for either
(i) delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the shares of Stock being acquired upon settlement of
Units, or (ii) payment by check. The Participant shall deliver written notice of
any such permitted election to the Company on a form specified by the Company
for this purpose at least thirty (30) days (or such other period established by
the Company) prior to such Settlement Date. If the Participant elects payment by
check, the Participant agrees to deliver a check for the full amount of the
required tax withholding to the Company (or its Affiliates, if applicable) on or
before the third business day following the Settlement Date. If the Participant
elects to payment by check but fails to make such payment as required by the
preceding sentence, the Company is hereby authorized, at its discretion, to
satisfy the tax withholding obligations through any means authorized by this
Section 7, including by directing a sale for the account of the Participant of
some or all of the shares of Stock being acquired upon settlement of Units from
which the required taxes shall be withheld, by withholding from payroll and any
other amounts payable to the Participant or by withholding shares of Stock in
accordance with Section 7.3 below.

 

 

 



 

7.3     Withholding in Shares. The Company may require the Participant to
satisfy all or any portion of a Participating’ Company’s tax withholding
obligations by deducting from the shares of Stock otherwise deliverable to the
Participant in settlement of the Award a number of whole shares of Stock having
a fair market value, as determined by the Company as of the date on which the
tax withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.

 

8.    Effect of Change in Control.

 

8.1     In the event of a Change in Control, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, assume or continue in
full force and effect the Company’s rights and obligations under all or any
portion of the outstanding Units or substitute for all or any portion of the
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock.

 

8.2     Notwithstanding the foregoing, if the Units are not assumed, substituted
for, or otherwise continued by the Acquiror, the Units shall vest in full
effective immediately prior to, but contingent upon, the consummation of the
Change in Control; provided, however, Vesting Conditions based on performance
goals shall only become vested based on actual results measured against the
performance goals set forth in the Notice of Grant as of the Change in Control,
and thereafter, the Award shall terminate. Subject to compliance with Section
409A of the Code, such Units shall be settled upon becoming Vested Units.

 

9.    Adjustments for Changes in Capital Structure.

 

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number of Units subject to the
Award and/or the number and kind of shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy, which shall be treated in
accordance with Section 3.3) to which the Participant is entitled by reason of
the grant of Units acquired pursuant to this Award will be immediately subject
to the provisions of this Award on the same basis as all Units originally
acquired hereunder. Any fractional Unit or share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.

 

 

 

  

10.    Rights as a Stockholder or Employee.

 

The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares of Stock (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date such certificate
is issued, except as provided in Section 3.3 and Section 9. If the Participant
is an Employee, the Participant understands and acknowledges that, except as
otherwise provided in a separate, written employment agreement between a
Participating Company and the Participant, the Participant’s employment is “at
will” and is for no specified term. Nothing in this Agreement shall confer upon
the Participant any right to continue in the Service of a Participating Company
or interfere in any way with any right to terminate the Participant’s Service at
any time.

 

11.    Legends.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares of Stock acquired pursuant to this Award in the possession
of the Participant in order to carry out the provisions of this Section.

 

12.    Compliance with Section 409A.

 

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non-compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:

 

12.1       Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

 

 

 

 

12.2       Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
which constitute a “deferral of compensation” within the meaning of Section 409A
Regulations in any manner which would not be in compliance with the Section 409A
Regulations.

 

12.3       Amendments to Comply with Section 409A; Indemnification.
Notwithstanding any other provision of this Agreement to the contrary, the
Company is authorized to amend this Agreement, to void or amend any election
made by the Participant under this Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
the Company, in its discretion, to be necessary or appropriate to comply with
the Section 409A Regulations without prior notice to or consent of the
Participant. The Participant hereby releases and holds harmless the Company, its
directors, officers and stockholders from any and all claims that may arise from
or relate to any tax liability, penalties, interest, costs, fees or other
liability incurred by the Participant in connection with the Award, including as
a result of the application of Section 409A.

 

12.4       Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

 

13.    Miscellaneous Provisions.

 

13.1       Termination or Amendment. The Committee may terminate or amend the
this Agreement at any time, however, no amendment or addition to this Agreement
shall be effective unless in writing and, to the extent such amendment is
necessary to comply with applicable law or government regulation (including, but
not limited to Section 409A), may be made without the consent of the
Participant.

 

13.2       Nontransferability of the Award. Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.

 

 

 

 

13.3       Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

13.4       Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

 

13.5       Delivery of Documents and Notices. Any document relating to this
Award or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Grant Notice or at such other address as such party may designate in
writing from time to time to the other party.

 

(a)    Description of Electronic Delivery. The Grant Notice, this Agreement, the
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. In addition,
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Award as the Company may
designate from time to time. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering the Award, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.

 

(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Grant Notice and related documents, as described in
Section 13.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.5(a).

 

 

 

  

13.6       Integrated Agreement. The Grant Notice, this Agreement and the
Prospectus, together with any employment, service or other agreement between the
Participant and a Participating Company referring to the Award, shall constitute
the entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and this Agreement shall survive any settlement of the Award
and shall remain in full force and effect.

 

13.7       Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in California and agree that such litigation shall be conducted in
the courts of San Francisco County, California or the federal courts of the
United States for the Northern District of California.

 

13.8       Counterparts. The Grant Notice may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

 

